Case: 11-50012     Document: 00511661973         Page: 1     Date Filed: 11/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 10, 2011
                                     No. 11-50012
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JAY CALVIN GARCIA,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:03-CR-71-2


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Proceeding pro se and in forma pauperis, Jay Calvin Garcia, federal
prisoner # 28875-180, appeals the denial of his motion under 18 U.S.C.
§3582(c)(2) for a sentence reduction based on amendments to the Sentencing
Guidelines concerning offenses involving cocaine base.
        Garcia pleaded guilty to conspiracy to possess, with intent to distribute,
more than 50 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50012    Document: 00511661973         Page: 2   Date Filed: 11/10/2011

                                  No. 11-50012

846.   The district court departed downward from Garcia’s career-offender
sentencing range and sentenced him to 292-months’ imprisonment.
       Denial of a motion for sentence reduction is reviewed for abuse of
discretion. E.g., United States v. Anderson, 591 F.3d 789, 790 (5th Cir. 2009).
“The crack cocaine guideline amendments do not apply to prisoners sentenced
as career offenders.” Id. at 791. Nevertheless, Garcia maintains: although he
was designated a career offender, that the sentencing court departed downward
indicates he was sentenced based on the crack-cocaine Guidelines and is
therefore eligible for a § 3582(c)(2) reduction.
       To the contrary, the district court denied relief based on its finding that
Garcia’s sentence was based on his career-offender status, rather than the
amount of crack cocaine involved in the offense. Therefore, the record does not
support Garcia’s contention that his sentence was based on the crack-cocaine
Guidelines. Consequently, the district court did not abuse its discretion in
denying a § 3582(c)(2) reduction.
       AFFIRMED.




                                         2